 



Exhibit 10.1
Renegy Holdings Inc.
Robert M. Worsley
Christi M. Worsley
Robert M. Worsley and Christi M. Worsley
      Revocable Trust
3418 N. Val Vista Drive
Mesa, Arizona 85213
Dear Bob and Christi,
     The purpose of this letter is to outline our understanding regarding your
commitment and obligations under your agreements with Renegy Holdings Inc. ( the
“Company”) relating to the payment of Project Costs ( as defined in the Credit
Agreement dated as of September 1, 2006, as amended, by and among Renegy, LLC,
Renegy Trucking, LLC, Snowflake White Mountain Power, LLC, CoBank, ACB, as
Administrative Agent and Collateral Agent, the LC Issuer as defined therein, and
the Lenders party thereto (the “Credit Agreement”), and as further defined in
the Overrun Guaranty dated as of October 1, 2007 by and between you and the
Company (the “Overrun Guaranty”)) and the provision of working capital to the
Company. As you know, the Special Committee of the Board of Directors (the
“Committee”) and the independent members of the Board of Directors have spent a
substantial amount of time on the issues related to the Project Costs.
     After a great deal of deliberation by the Special Committee and with input
from an outside expert, the Company and the Special Committee have agreed to the
following and would like to confirm your acceptance of these provisions:
     1. Notwithstanding the definition of Project Costs in the Credit Agreement,
the Contribution and Merger Agreement dated as of May 8, 2007, as amended, by
and among you, the Company, and certain affiliated parties (the “Contribution
and Merger Agreement”), and the Overrun Guaranty, the Committee and the Company
have agreed (subject to your compliance with the provisions hereof) that the
Company will pay $6.0 million of capital costs incurred beyond the budgeted
Project Costs of $67,310,572 and the $2.0 million the Company agreed to pay
under the Overrun Guaranty because the expenditure of the $6.0 million in
additional capital costs is expected to enhance the biomass plant being
developed by a subsidiary of the Company and further increase its efficiency,
reliability and long-term operating performance so as to decrease the need for
costly future maintenance. The Company has no obligation to pay for any Project
Costs beyond the $2.0 million agreed upon in the Overrun Guaranty and the
$6.0 million described in this paragraph.

 



--------------------------------------------------------------------------------



 



     2. For the avoidance of doubt, if you default on the terms of this
Agreement, your obligations under this Agreement shall not be subject to either
the Basket or the Cap in the Contribution and Merger Agreement. Consistent with
the terms of the Overrun Guaranty, any claims the Company may make for payment
under the Overrun Guaranty or for breach of this Agreement or any obligation to
make payment contained herein shall be satisfied by you solely in cash.
     3. On or before March 5, 2008, you will deposit a minimum of $5.0 million
in the Company’s general operating account at Comerica Bank for the purpose of
ensuring timely payment of Project Costs and the Company shall have the right to
draw upon the balance in the account to pay Project Costs in excess of those the
Company has agreed to pay in paragraph 1 above. To the extent that you secure a
personal line of credit to fund the $5.0 million potential obligation for
Project Costs, the Company shall pay you interest on the $5.0 million deposited
in the Company’s account until such amount is used for purposes of paying
Project Costs in excess of those that the Company has agreed to pay in paragraph
1 above, calculated at the same rate of interest as you are required to pay
under such personal line of credit and assuming that none of such amount is
spent to pay such Project Costs until all amounts that the Company has agreed to
pay under Paragraph 1 have first been spent to pay such Project Costs. To the
extent that you are unable to make the deposit of the $ 5.0 million required
hereby on or before March 5, 2008, you agree to take all actions requested by
the Company to pledge to the Company as security for this obligation 1.0 million
shares of your Renegy Holdings Inc. common stock. The Company agrees to
subordinate or release such security interest in favor of the lender under such
personal line of credit concurrent with the funding of the $5.0 million. The
Special Committee agrees that it will take necessary actions to waive the
restrictions on pledging of your shares set forth in the Contribution and Merger
Agreement so that you can meet your obligations under this agreement. By
March 5, 2008, and by the 5th day of each month thereafter, or the next business
day if the 5th is not a business day, the Company will submit to you a Work
Breakdown Schedule (WBS). You will fully cooperate with the officers of the
Company to complete the WBS in accordance with such deadlines. On or before the
10th day of each month, you will fund the Company’s general operating account
with the additional dollar amount, if any, necessary as reflected in the
immediately preceding WBS to ensure funding of aggregate estimated Project Costs
in excess of the originally budgeted amount of $67,310,572, less the
$8.0 million the Company has agreed to pay in accordance with Paragraph 1 hereof
and the $5.0 million you will deposit in accordance with this Paragraph 3.
     4. On the date hereof, you will establish a line of credit in favor of the
Company that will provide for funds to be immediately available to the Company
on or before March 31, 2008 in the amount of $6.0 million. In no event shall you
be entitled to enforce any of your rights to collect moneys under the line of
credit at any time that you are in default in your obligations to provide
funding hereunder, under the Overrun Guaranty (as modified hereby), or under the
line of credit. The terms of the line of credit shall be separately documented
and shall include terms and conditions that are customary for transactions of
this type. In the event that you are unable to establish by March 5, 2008 for
the Company the line of credit provided for in paragraph 5 below, you agree that

 



--------------------------------------------------------------------------------



 



you will use your best efforts to grant the Company a security interest in your
personal assets to secure your obligations to provide this $6.0 million line of
credit. The Company agrees to release such security interest concurrent with the
funding of the $6.0 million.
     5. You agree to personally guarantee a line of credit for an amount of
$6 million to be established for the Company at a bank or other financial
institution reasonably acceptable to the Company that shall be on commercially
reasonable terms that are acceptable to the Company in its reasonable
discretion. Upon the establishment of the line of credit or at such time as the
Company secures alternative debt or equity financing in an amount of a minimum
of $6.0 million, your obligation to provide a line of credit to the Company
under paragraph 4 will be released under the terms of the separate documentation
of that line of credit.
     6. You hereby confirm that you have sufficient net worth and will use your
commercially reasonable efforts to make your personal assets sufficiently liquid
to pay for the Project Costs in excess of those the Company has agreed to pay in
paragraph 1 above, to provide the line of credit in favor of the Company as
provided in paragraph 4 above, and to support the personal guarantee described
in paragraph 5 above. You further agree that subject to force majeure or market
conditions beyond your control, you will maintain such net worth and sufficient
liquidity during all times required hereunder.
     7. You agree that this Agreement is personal to you and that it is not
assignable without the written consent of the Company. The Company shall have
the right to assign the rights, benefits and obligations of this agreement to
its successors and assigns.
     8. You agree that irreparable damage would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that,
without limiting the availability of any other remedies, each of the parties to
this agreement shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement exclusively in the Delaware Court of Chancery and any state
appellate court therefrom within the State of Delaware (or, if the Delaware
Court of Chancery declines to accept jurisdiction over a particular matter, any
state or federal court within the State of Delaware).
     Once agreed and accepted by you, this letter agreement shall be an
enforceable amendment to the Contribution and Merger Agreement and the Overrun
Guaranty and shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. You agree that there is
sufficient consideration for this agreement. Except as specified in this letter
agreement, all terms and conditions of the Contribution and Merger Agreement and
the Overrun Guaranty shall remain in full force and effect. Unless otherwise
defined herein, all capitalized terms in this letter agreement shall have the
same meanings as set forth in the Contribution and Merger Agreement and the
Overrun Guaranty.

 



--------------------------------------------------------------------------------



 



            Very truly yours,


Ricardo Levy, Chair of the Special
Committee of the Board of Directors


Renegy Holdings, Inc.
      /s/ Robert Zack         Robert Zack, Chief Financial Officer     Renegy
Holdings, Inc.     

Accepted and agreed as of this
12th day of February, 2008

     
/s/ Robert M. Worsley
 
Robert M. Worsley
   
 
   
/s/ Christie M. Worsley
 
Christie M. Worsley
   

Robert M. Worsley and Christi M. Worsley Revocable Trust

         
/s/ Robert M. Worsley
 
  /s/ Christie M. Worsley
 
   
Robert M. Worsley, Trustee
  Christi M. Worsley, Trustee    

 